 

 

Exhibit 10.1

 

 



Allocation SIDE AGREEMENT

 

This Allocation Side Agreement (“Agreement”) is made as of November 18, 2015, by
and among Novas Energy USA, Inc. (“Novas USA”), Technovita Technologies
Corporation (“Technovita”) and Novas Energy North America, LLC (the “JV
Entity”).

 

WHEREAS, Novas USA and Technovita entered into a joint venture to Deploy the
Vertical Technology in the United States and Canada, and in order to facilitate
the joint venture, formed the JV Entity on June 5, 2015, and are the Members of
the JV Entity;

 

WHEREAS, the JV Entity operating agreement was executed by Novas USA and
Technovita on October 22, 2015, however, Technovita began operations on behalf
of the JV Entity in August 2015 thereby accelerating capital contributions and
incurring expenses for which NENA should be responsible;

 

WHEREAS, it was the understanding of Technovita and Novas USA that accelerated
capital contributions would be applied to capital contribution obligations and
that certain expenses incurred by Technovita on behalf of the JV Entity prior to
October 22, 2015 would be paid by the JV Entity and the related revenue would be
assigned to the JV Entity;

 

WHEREAS, the JV Entity Deployed the Vertical Technology in the month of August
2015 and began recognizing revenue for such Deployment in the month of September
2015; and

 

WHEREAS, Novas USA, Technovita, and the JV Entity desire allocate certain
expenses and revenues associated with the JV Entity business to the JV Entity
for a time period prior to the execution of the operating agreement.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.JV Entity Expense Allocation. Novas USA, Technovita, and the JV Entity hereby
jointly and severally agree to allocate to the JV Entity all expenses incurred
by the Technovita or Novas during the period between August 1, 2015 and October
21, 2015 as set forth in Exhibits A, B, and C annexed hereto.

 

2.Pre-Operation Expense Allocation. Novas USA, Technovita, and the JV Entity
hereby jointly and severally agree to allocate to the JV Entity expenses in the
amount of $110,496.00 USD incurred during the month of August 2015, and the JV
Entity shall immediately reimburse such amount to Technovita. If net revenue is
less than $110,496.00 after 180 days following treatment of the Taylor 3-4 well,
Technovita’s shall reimburse to the JV Entity an amount equal to the shortfall
in net revenue.

 

3.JV Entity Revenue Allocation. Novas USA, Technovita, and the JV Entity hereby
jointly and severally agree to allocate to the JV Entity all revenue recognized
at any time for the Deployment of the Vertical Technology during the period
between August 1, 2015 and October 21, 2015, and any revenue for which payment
is in the future received by Technovita shall be deposited immediately with the
JV Entity, and the JV Entity shall be entitled to all such allocated revenue
upon receipt of payment by the recipient of the Vertical Technology Deployment.

 

 



 

 

 

4.Accelerated Initial Capital Contribution. Novas USA, Technovita, and the JV
Entity hereby jointly and severally agree that all accelerated capital
contributions by either Party prior to the execution of the JV Entity operating
agreement will be applied to the respective Party’s capital contribution
requirement as set forth in section 3.1 of the JV Entity operating agreement.

 

5.Initial Capital Contribution. Novas USA, Technovita, and the JV Entity hereby
jointly and severally agree that the initial one million dollars of initial
capital contribution has been satisfied by Technovita and Novas USA as a result
of the following contribution schedule:

 

CONTRIBUTING ENTITY PAYMENT DATE PAYMENT AMOUNT Technovita August 21, 2015
$5,000.00 Technovita August 25, 2015 $56,028.00 Technovita September 15, 2015
$24,000.00 Technovita September 29, 2015 $100,000.00 Technovita October 26, 2015
$214,972.00 Novas USA October 23, 2015 $600,000.00

 

 

6.Miscellaneous. This Agreement, and any documents referred to herein constitute
the full and entire understanding and agreement among the parties with regard to
the subjects hereof. Neither this Agreement nor any term hereof may be amended,
waived, discharged or terminated other than by a written instrument referencing
this Agreement and signed by the parties hereto. This Agreement and all acts and
transactions pursuant hereto and the rights and obligations of the parties
hereto shall be governed, construed and interpreted in accordance with the laws
of the State of Texas, without giving effect to principles of conflicts of law.
This Agreement may be executed in any number of counterparts, each of which
shall be enforceable against the parties that execute such counterparts, and all
of which together shall constitute one instrument.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

 -2- 

 



 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day first
written above.

 

 

 



NOVAS ENERGY USA, INC.



          By:

/s/ John Huemoeller II

    Name: John Huemoeller II     Title: President

 

 

 



TECHNOVITA TECHNOLOGIES CORPORATION



          By:

/s/ Kenneth A. Stankievech

    Name: Kenneth A. Stankievech     Title: Chief Executive Officer

 

 

 



NOVAS ENERGY NORTH AMERICA, LLC



          By:

/s/ Kenneth A. Stankievech

    Name: Kenneth A. Stankievech     Title: Chief Executive Officer

 

 



 -3- 

